DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed July 09, 2020 in which claim 1 is pending in the application. 
Abstract
2.       Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as,
“The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “e.g.”, etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In step 1, it is not clear what “removing redundant indexes” mean. The claim language does not specify what indexes mean. Also, the claim does not state how to remove redundant indexes. Appropriate clarification is required. 
	Claim 1 is replete with claim limitations lacking antecedent basis. For example, Step 1 recites the limitation “the above screening” which lacks the antecedent basis. Appropriate clarification is required. 
	Step 2 recites the limitation “a significant distinguishing ability”.  “Significant” is a relative term, and the term has not been defined. Appropriate clarification is required. 

          Step 3 recites the limitation “the maximum value” which lacks the antecedent basis. Appropriate clarification is required. 
	Step 3 recites the limitation “the credit score” which lacks the antecedent basis. Appropriate clarification is required. 
	Step 3 recites the limitation “the standardized index data” which lacks the antecedent basis. Appropriate clarification is required.
	Step 4 recites the limitation “the first objective function” which lacks the antecedent basis. Appropriate clarification is required. 
	Step 5 recites the limitation “the second objective function” which lacks the antecedent basis. Appropriate clarification is required. 	
			   Claim Rejections - 35 USC § 101
4. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1: YES).
The claim 1 recites a series of steps, e.g., step 1: constructing a credit risk evaluation index system first, removing redundant indexes that reflect information redundancy from mass-selection indexes through partial correlation analysis; and then, selecting indexes with an ability to significantly distinguish a default status from an index system retained after the above screening through Probit regression to obtain the credit risk evaluation index system; step 2: importing data importing index data with a significant distinguishing ability in step 1 and customer default status into an Excel file; standardizing the imported index data and converting the imported index data into data within the interval of [0,1] to eliminate the influence of dimension; wherein the customer default status is divided into 1 for a default customer and 0 for a non-default customer; step 3: constructing a distance function step 3.1, determining a positive ideal point and a negative ideal point: the positive ideal point represents a score obtained by weighting the maximum value of each index, i.e., the maximum value of the credit scores; since the maximum value after standardization of all index data is 1, the maximum value of the credit scores is 1, i.e., the positive ideal point S'=1; the negative ideal point represents a score obtained by weighting the minimum value of each index, i.e., the minimum value of the credit scores; since the minimum value after standardization of all index data 

    PNG
    media_image1.png
    45
    670
    media_image1.png
    Greyscale
 non-default enterprise to the positive ideal point S+; non-default enterprise to the positive ideal point S+; wherein w; is an index weight and a decision variable to be solved, x1) is the standardized index data of a non-default enterprise in step 2, and S+ is the positive ideal point determined in step 3.1;from credit scores S71 of a default enterprise to the negative ideal point S-; wherein Xjj is the standardized index data of a default enterprise in step 2, and S- is the negative ideal point determined in step 3.1; step 4: constructing the first objective function constructing an objective function 1 according to the minimum algebraic sum of the Euclidean distances D7 from credit scores of a non-default enterprise to a positive ideal point and the minimum algebraic sum of the Euclidean distances D,- from credit scores of a default enterprise to a negative ideal point, i.e.: wherein no is the number of non-default enterprises, C is a penalty coefficient, and ni is the number of default enterprises; constructing a programming model by taking formula (1) as the first objective function to derive optimal weight vector of a credit rating equation; and guaranteeing that the rating result of the credit rating equation makes a non-default enterprise have the highest score and a default enterprise have the lowest score, and that the default and non-default customers can be significantly distinguished 
    PNG
    media_image2.png
    44
    633
    media_image2.png
    Greyscale
 weights are not negative, i.e., wj>/0" as two constraints; in the method, multi-Excel interface; step 8: calculating credit rating scores using the weight solution result wj* of step 4 and the standardized index data x1 of step 2 to linearly weight and construct the credit rating equation, and calculating the credit scores 
    PNG
    media_image3.png
    152
    322
    media_image3.png
    Greyscale
  These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Principles or Practices and Mathematical concepts.  The claims recite a method for Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of an Excel file and an Excel interface, result in no more than simply applying the abstract idea using a generic computer element. The specification describes the additional element of an Excel file and an Excel interface, to be a generic computer elements. An Excel file and an Excel interface are broadly interpreted to correspond to generic software elements suitably Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an Excel file and an Excel interface are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements Step 2B: NO). 
Prior art rejection
5. 	In view of the ambiguities in the claims, the Examiner is not be able to provide art rejections. 
				Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent: 
	Collins et al. (U.S. 7630934 B1) discloses a method for automated credit risk management where current information on at least one marketable securities loan of at least one person is periodically collected. 
Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                     February 24, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        February 24, 2022